Citation Nr: 9923784	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-15 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to a compensable rating for bilateral hearing 
loss prior to February 7, 1997.

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss after February 7, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1976 to March 1986 
and June 1986 to March 1988.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
June 1996 that assigned a noncompensable rating for bilateral 
hearing loss, subsequent to a Board decision that granted 
service connection in May 1996.  In a rating decision in 
November 1998, the RO increased the evaluation assigned for 
the veteran's bilateral hearing loss to 10 percent, effective 
from February 7, 1997.


REMAND

Effective June 10, 1999, the rating criteria for hearing 
impairment were revised.  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to a decision on his 
claim under the criteria that are most favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The current 
appeal arises from a June 1996 rating decision which assigned 
a noncompensable evaluation for the veteran's service 
connected bilateral hearing loss.  It is clear that the RO 
did not and could not have considered entitlement to a higher 
rating under the regulations that existed after June 10, 
1999, to include the revised § 4.86(a), which appears to 
apply in this case.  Prior to appellate consideration of the 
case, the RO must again review the appealed issue, 
considering both the old and the revised rating criteria, and 
apply those criteria more advantageous to the veteran. 

Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for bilateral hearing loss 
since July 1998.  After securing any 
necessary releases, the RO should request 
copies of any previously unobtained 
medical records for association with the 
claims folder.

2.  The RO should again consider the 
veteran's claim, in particular 
considering both the old rating criteria 
for hearing impairment and the revised 
rating criteria which became effective 
June 10, 1999, to include the revised 
§ 4.86(a), and apply those criteria more 
advantageous to the veteran.  In the 
event that action taken is not favorable 
to the veteran, he and his accredited 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded a reasonable time to 
reply thereto.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












